FILED
Appellate Case: 21-8010   Document: 010110677610         United
                                                    Date Filed:  States CourtPage:
                                                                04/29/2022    of Appeals
                                                                                   1
                                                                   Tenth Circuit

                                                                 April 29, 2022
                                       PUBLISH              Christopher M. Wolpert
                                                                Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT



  UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
        v.                                             No. 21-8010
  LAQUAN KYLE DUANE
  SHAKESPEARE,

               Defendant - Appellant.


                  Appeal from the United States District Court
                          for the District of Wyoming
                      (D.C. No. 2:18-CR-00154-SWS-1)


 Robert S. Jackson, Oklahoma City, Oklahoma, for Defendant - Appellant.

 Francesco Valentini, Trial Attorney, Appellate Section, Criminal Division, U.S.
 Department of Justice, Washington D.C. (L. Robert Murray, United States
 Attorney and Timothy W. Gist, Assistant United States Attorney, District of
 Wyoming, Lander, Wyoming; Kenneth A. Polite, Jr., Assistant Attorney General,
 U.S. Department of Justice, Washington, D.C., with him on the briefs), for
 Plaintiff - Appellee.


 Before HARTZ, KELLY, and MURPHY, Circuit Judges.


 MURPHY, Circuit Judge.
Appellate Case: 21-8010    Document: 010110677610        Date Filed: 04/29/2022    Page: 2



                                 I. INTRODUCTION

       While Laquan Shakespeare was serving the supervised-release portion of

 his sentence for violating 18 U.S.C. §§ 1153 and 2243(a) (the “2018 conviction”),

 he sexually assaulted a fourteen-year-old girl. Based on the events underlying

 that sexual assault, Shakespeare pleaded guilty to violating 18 U.S.C. §§ 1153 and

 2244(a)(5) (the “2020 conviction”). Thereafter, the government moved to revoke

 Shakespeare’s supervised release. The district court set a combined

 (1) sentencing hearing on the 2020 conviction and (2) revocation hearing on

 Shakespeare’s supervised release. At that combined hearing, the district court

 first sentenced Shakespeare to a term of imprisonment of 293 months on the 2020

 conviction. The district court then recessed the completed proceedings relating to

 the 2020 conviction 1 and turned to the question whether Shakespeare’s supervised

 release on the 2018 conviction should be revoked. Acting pursuant to the

 provisions of 18 U.S.C. § 3583(k), the district court concluded it was obligated to

 revoke Shakespeare’s supervised release and to impose a mandatory-minimum

 five-year term of imprisonment. For the first time on appeal, Shakespeare argues

 the district court’s application of § 3583(k) violated (1) his jury-trial rights, as

 guaranteed by the Fifth and Sixth Amendments; and (2) his Fifth Amendment

 right to be free of double jeopardy. Shakespeare’s arguments are predicated on

       1
        Cf. United States v. Varah, 952 F.2d 1181, 1183 (10th Cir. 1991) (“Final
 judgment in a criminal case means sentence. The sentence is the judgment.”
 (quotation omitted)).

                                           -2-
Appellate Case: 21-8010    Document: 010110677610      Date Filed: 04/29/2022   Page: 3



 Justice Breyer’s opinion concurring in the judgment in United States v. Haymond,

 139 S. Ct. 2369 (2019).

       Shakespeare has failed to demonstrate the district court committed error, let

 alone plain error. The jury-trial-rights aspect of Shakespeare’s claim fails

 because he admitted all of the facts necessary for the application of § 3583(k).

 The Supreme Court has made clear that the Apprendi/Alleyne line of cases 2 do not

 apply to admitted facts, as the Haymond plurality specifically recognized. 139 S.

 Ct. at 2377. 3 Nor does the Apprendi/Alleyne line apply to the existence of a prior

 criminal conviction. Almendarez-Torres v. United States, 523 U.S. 224, 247

 (1998); Haymond, 139 S. Ct. at 2377 & n.3 (plurality opinion) (recognizing

 continuing viability of Almendarez-Torres). The double-jeopardy aspect of

 Shakespeare’s claim fails because the Court has explicitly held that revocation

 proceedings are part of the punishment for the initial offense, not a new

 prosecution. See Johnson v. United States, 529 U.S. 694, 700-01 (2000).

 Neither the plurality opinion in Haymond nor Justice Breyer’s concurring opinion

 purport to overrule Johnson. 139 S. Ct. at 2380 (plurality opinion); id. at 2386

 (Breyer, J., concurring in the judgment). Shakespeare’s reliance on Justice

 Breyer’s separate opinion in an effort to reach a different result is misplaced. The

       2
       See Alleyne v. United States, 570 U.S. 99 (2013); Apprendi v. New Jersey,
 530 U.S. 466 (2000).
       3
       See also United States v. Booker, 543 U.S. 220, 232 (2005); Blakely v.
 Washington, 542 U.S. 296, 303-04 (2004).

                                          -3-
Appellate Case: 21-8010   Document: 010110677610       Date Filed: 04/29/2022     Page: 4



 facts underlying Justice Breyer’s as-applied Haymond analysis are meaningfully

 distinguishable from the facts at issue here and, importantly, nothing in that

 analysis supports the conclusion § 3583(k) is unconstitutional as applied to

 Shakespeare. Thus, exercising jurisdiction pursuant to 28 U.S.C. § 1291, this

 court affirms the judgment entered by the district court. 4

                                II. BACKGROUND

       In 2018, Laquan Shakespeare pleaded guilty to sexual abuse of a minor, in

 violation of 18 U.S.C. §§ 1153 and 2243(a) (the “2018 conviction”). He was

 sentenced to a fifteen-month term of imprisonment, to be followed by a ten-year

 term of supervised release. As conditions of his supervised release, the court

 required Shakespeare to not violate any federal, state, or local law; to “comply

 with the requirements of the Sex Offender Registration and Notification Act (34

 U.S.C. § 20901, et seq.) [(“SORNA”)] as directed by the probation officer”; and

 to not “associate with children under the age of 18 . . . except in the presence of a

 responsible adult who is aware of the nature of the defendant’s background and

 current offense and who has been approved by the Probation Officer.”

       Shakespeare finished his term of imprisonment on the 2018 conviction and

 began his term of supervised release in September 2019. On November 15, 2019,




       4
       This case was orally argued on January 19, 2022. Thus, Shakespeare’s
 pending motion to set this matter for oral argument is denied as moot.

                                          -4-
Appellate Case: 21-8010   Document: 010110677610        Date Filed: 04/29/2022   Page: 5



 Shakespeare was charged in tribal court 5 with sexually assaulting a fourteen-year-

 old relative. He pleaded guilty to Sexual Assault – Second Offense in tribal court

 and was sentenced to 365 days’ confinement.

       In July 2020, based on the events underlying Shakespeare’s tribal court

 conviction for sexual assault, a federal grand jury charged Shakespeare with two

 counts of aggravated sexual abuse of a minor. Shakespeare ultimately pleaded

 guilty, pursuant to a plea agreement, to one count of abusive sexual contact with a

 minor, in violation of 18 U.S.C. §§ 1153 and 2243(a)(5) (the “2020 conviction”).

 In his plea agreement and guilty plea, Shakespeare admitted “he did knowingly

 engage in and cause, or attempt to engage in and cause, sexual contact, that being

 the intentional touching, either directly or through the clothing, of the genitalia,

 groin, inner thigh, or buttocks of” the fourteen-year-old victim. Shakespeare’s

 plea agreement contained a binding provision, pursuant to Federal Rule of

 Criminal Procedure 11(c)(1)(C), that he would receive a sentence between 240

 and 360 months’ imprisonment. The district court accepted Shakespeare’s Rule

 11(c)(1)(C) plea and set a sentencing hearing for February 2021.

       In December 2020, the Probation Office filed a petition to revoke

 Shakespeare’s supervised release on the 2018 conviction. The petition alleged

 Shakespeare committed a new sex offense against a minor, violating the release

       5
        Shakespeare is a member of the Northern Arapaho Tribe and, at all
 relevant times, was a resident of Arapaho, Wyoming, a community located within
 the Wind River Indian Reservation.

                                           -5-
Appellate Case: 21-8010   Document: 010110677610       Date Filed: 04/29/2022    Page: 6



 condition requiring him not to commit another federal, state, or local crime. The

 petition also alleged that, because Shakespeare committed a new sex offense

 while subject to registration under SORNA, the court was required to revoke his

 supervised release and impose a five-year minimum revocation sentence under

 § 3583(k). 6

       In February 2021, the district court held a combined sentencing hearing on

 the 2020 conviction and revocation hearing on the 2018 conviction. With respect

 to the 2020 conviction, the district court sentenced Shakespeare to 293 months in

 prison, at the top of Shakespeare’s advisory Guidelines range. The district court

 explained Shakespeare had a “documented history as a sexual predator of minor

 children as evidenced by the commission of the instant [rape] less than two

 months following his release from federal prison for another sex-offense

 conviction.” The court concluded a “lengthy sentence” was “needed in order to

 protect the public from his future potential conduct” and “necessary given the

       6
        In relevant part, § 3583(k) specifies that if a defendant required to register
 under SORNA commits one of several enumerated sex offenses, the district court
 must revoke his supervised release and require him to serve a minimum term of
 imprisonment of at least five years:

       If a defendant required to register under [SORNA] commits any
       criminal offense under chapter 109A, [encompassing 18 U.S.C.
       §§ 2241 to 2248] . . . , for which imprisonment for a term longer than
       1 year can be imposed, the court shall revoke the term of supervised
       release and require the defendant to serve a term of imprisonment
       . . . . Such term shall be not less than 5 years.

 18 U.S.C. § 3583(k).

                                          -6-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022    Page: 7



 prior sentence was insufficient to adequately deter the conduct that he engaged

 in.” After imposing sentence, the district court recessed the now-completed

 proceedings on the 2020 conviction.

       The district court then turned to the revocation petition on the 2018

 conviction. At the outset, Shakespeare confirmed he intended to admit the

 violation, with his counsel noting “the Court could really take judicial notice of

 the fact that [Shakespeare] has pled guilty in the other docket to satisfy the

 violation of supervised release.” The district court insisted, however, on advising

 Shakespeare as to the rights he would be waiving if he admitted to violating the

 terms of his supervised release. R. Vol. III at 37 (“All right. And I would take

 judicial notice for the factual basis. Nonetheless, I will go through and advise

 him as to his rights and what he would be waiving if he admits to committing that

 violation.”). The district court confirmed, after placing Shakespeare under oath

 and confirming his competency and the voluntariness of his admissions, that

 Shakespeare understood the alleged violation. The district court further advised

 Shakespeare, among other things, that he (i) faced “a mandatory minimum

 sentence of five years” under § 3583(k); and (ii) had the right to deny the petition

 and proceed to both a preliminary hearing and hearing on the merits, at both of

 which the government would carry the burden of proof. Having been advised of

 his rights, Shakespeare admitted the alleged supervised-release violation, and the

 district court took judicial notice of Shakespeare’s guilty plea as a factual basis

                                           -7-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022    Page: 8



 for the admission. At no point did Shakespeare raise an objection under the Fifth

 or Sixth Amendment or mention Haymond. The district court ruled that “a

 five-year term [was] sufficient and appropriate in this matter consecutive to the

 sentence in [the 2020 conviction].”

                                  III. DISCUSSION

 A. Standard of Review

       This Court generally reviews a “district court’s decision to revoke

 supervised release for abuse of discretion.” United States v. LeCompte, 800 F.3d

 1209, 1215 (10th Cir. 2015) (quotation omitted). Underlying questions of law are

 ordinarily reviewed de novo. Id. Because, however, Shakespeare failed to raise

 relevant objections in the district court, his claim is reviewed only for plain error.

 United States v. Penn, 601 F.3d 1007, 1009 (10th Cir. 2010); Fed. R. Crim. P.

 52(b). Importantly, it is Shakespeare’s burden to establish the existence of plain

 error, United States v. Courtney, 816 F.3d 681, 683 (10th Cir. 2016), and that

 burden is a heavy one not often satisfied, United States v. Crowe, 735 F.3d 1229,

 1242 (10th Cir. 2013). To show plain error, Shakespeare must demonstrate (1)

 “an error” (2) that is “clear or obvious, rather than subject to reasonable dispute,”

 (3) “affected [his] substantial rights,” and (4) “seriously affect[s] the fairness,

 integrity or public reputation of judicial proceedings.” Puckett v. United States,

 556 U.S. 129, 135 (2009) (quotation omitted). “An error is plain if it is clear or

 obvious under current, well-settled law. In general, for an error to be contrary to

                                           -8-
Appellate Case: 21-8010     Document: 010110677610      Date Filed: 04/29/2022   Page: 9



 well-settled law, either the Supreme Court or this court must have addressed the

 issue.” United States v. DeChristopher, 695 F.3d 1082, 1091 (10th Cir. 2012)

 (quotation omitted); see also United States v. Finnesy, 953 F.3d 675, 696-97 (10th

 Cir. 2020) (emphasizing the rigorousness of the plainness prong of the plain error

 test).

 B. Analysis

          Shakespeare’s claim on appeal is that § 3583(k) identifies, in every

 possible fact situation, a separate substantive crime and, therefore, no penalty can

 be imposed under that provision unless initiated by indictment and tried to a jury,

 with jeopardy attaching. The exclusive basis for this claim is a grand

 interpretation of Justice Breyer’s opinion concurring in the judgment in Haymond.

 A close reading of Justice Breyer’s opinion, however, demonstrates the as-applied

 analysis set out therein is not applicable to Shakespeare. That is, the three

 factors, which considered in combination led Justice Breyer to conclude § 3583(k)

 was unconstitutional as applied to Haymond, are not present here. Thus,

 Shakespeare has not shown error in the district court’s application of § 3583(k) to

 him, let alone plain error.

          Haymond, an individual previously convicted of possession of child

 pornography, was found in possession of what appeared to be child pornography

 while serving his term of supervised release. Haymond, 139 S. Ct. at 2374

 (plurality opinion). Rather than bringing charges relating to those new images,

                                           -9-
Appellate Case: 21-8010    Document: 010110677610        Date Filed: 04/29/2022     Page: 10



  the government exclusively sought to revoke Haymond’s supervised release. See

  id. (plurality opinion). At a revocation hearing, the district court found, utilizing

  the preponderance-of-the-evidence standard, that Haymond possessed thirteen

  images of child pornography. Id. (plurality opinion). Applying § 3583(k), the

  district court revoked Haymond’s supervised release and sentenced him to a

  mandatory minimum five-year term of imprisonment. Id. at 2375 (plurality

  opinion). Absent the requirements of § 3583(k), the district court would have had

  the discretion, under 18 U.S.C. § 3583(e)(3), to decline to revoke Haymond’s

  supervised release. And, even assuming the district court chose to exercise its

  discretion to revoke Haymond’s term of supervised release, § 3583(e)(3) would

  have empowered the district court to sentence Haymond to a term of

  imprisonment at any point between zero and two years. Id. at 2374 (plurality

  opinion).

        On direct appeal, this court remanded the matter to the district court to

  utilize the revocation procedures set out in § 3583(e)(3). United States v.

  Haymond, 869 F.3d 1153, 1156, 1168 (10th Cir. 2017), vacated and remanded,

  Haymond, 139 S. Ct. at 2385 (plurality opinion). We held that “§ 3583(k) is

  unconstitutional because it changes the mandatory sentencing range to which a

  defendant may be subjected, based on facts found by a judge, not by a jury, and

  because it punishes defendants for subsequent conduct rather than for the original

  crime of conviction.” Id. at 1160. To remedy this perceived problem, we held

                                           -10-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022     Page: 11



  that the “last two sentences of § 3583(k) are unconstitutional and unenforceable”

  because, read together, they “violate[] the Constitution by increasing the term of

  imprisonment authorized by statute based on facts found by a judge, not by a jury

  beyond a reasonable doubt, and by tying the available punishment to subsequent

  conduct, rather than the original crime of conviction.” Id. at 1167-68.

  Accordingly, we vacated and remanded to the district court with instructions to

  resentence Haymond “under § 3583(e)(3) without consideration of § 3583(k)’s

  mandatory minimum sentence provision or its increased penalties for certain

  subsequent conduct.” Id. at 1168.

        The Supreme Court granted certiorari and, after plenary review, issued an

  opinion vacating this court’s judgment and remanding for further proceedings on

  the remedy question. The Court concluded, in a splintered opinion, that as

  applied to Haymond, § 3583(k) violated his constitutional right to a jury trial.

  Four Justices concluded that the application of § 3583(k)’s mandatory minimum

  five-year term of imprisonment based on judicial factfinding, rather than a jury

  verdict, violated the Sixth Amendment. Haymond, 139 S. Ct. at 2373, 2375-76,

  2378 (plurality opinion). In so doing, the plurality appeared to cast doubt on the

  assumption that any aspect of revocation proceedings, even those conducted

  pursuant to § 3583(e)(3), would be exempt from the requirements of the jury-trial

  rights set out in the Fifth and Sixth Amendments. See id. at 2385 (Breyer, J.,

  concurring); id. at 2386-91 (Alito, J., dissenting). But see id. at 2382 n.7

                                           -11-
Appellate Case: 21-8010    Document: 010110677610         Date Filed: 04/29/2022    Page: 12



  (plurality opinion) (disclaiming any intent to “pass judgment . . . on § 3583(e)’s

  consistency with Apprendi”). Four other Justices concluded that the application

  of § 3583(k)’s mandatory minimum five-year term based on judicial factfinding

  was constitutionally permissible. Id. at 2391 (Alito, J., dissenting) (likening

  supervised release to the “old federal parole system” and noting parolees did not

  have a right to a jury trial or confrontation, a due-process entitlement to proof

  beyond a reasonable doubt, or protection against double jeopardy).

        Justice Breyer supplied the dispositive vote in an opinion concurring in the

  judgment. Id. at 2385-86 (Breyer, J., concurring in the judgment). He agreed

  “with much of the dissent,” specifically including that the Court should “not

  transplant” jury-trial-right decisions such as Alleyne and Apprendi into “the

  supervised-release context.” Id. 2385 (Breyer, J., concurring in the judgment).

  Nevertheless, he concluded § 3583(k) violated a defendant’s right to a jury trial.

  Id. at 2386 (Breyer, J., concurring in the judgment). Justice Breyer reasoned that

  “three aspects of” § 3583(k), “considered in combination,” led to this conclusion.

  Id. at 2386 (Breyer, J., concurring in the judgment).

        First, § 3583(k) applies only when a defendant commits a discrete set
        of federal criminal offenses specified in [that particular provision.]
        Second, § 3583(k) takes away the [trial] judge’s discretion to decide
        whether violation of a condition of supervised release should result
        in imprisonment and for how long. Third, § 3583(k) limits the
        judge’s discretion in a particular manner: by imposing a mandatory
        minimum term of imprisonment of “not less than 5 years” upon a
        judge’s finding that a defendant has “committed any” listed “criminal
        offense.”

                                           -12-
Appellate Case: 21-8010     Document: 010110677610        Date Filed: 04/29/2022        Page: 13



  Id. (Breyer, J., concurring in the judgment) (quoting § 3583(k)) (alteration

  omitted). “Taken together, these features of § 3583(k) more closely resemble the

  punishment of new criminal offenses, but without granting a defendant the rights,

  including the jury right, that attend a new criminal prosecution.” Id. (Breyer, J.,

  concurring in the judgment).

        As to the appropriate remedy for the different sets of constitutional

  infirmities identified by the plurality and concurrence, the Court remanded the

  matter to this court for further proceedings. The government had argued this

  court’s remedy, which simply invalidated the last two sentences of § 3583(k),

  swept “too broadly” and “any constitutional infirmity [could] be cured simply by

  requiring juries acting under the reasonable doubt standard, rather than judges

  proceeding under the preponderance of the evidence standard, to find the facts

  necessary to trigger § 3583(k)’s mandatory minimum.” Id. at 2385 (plurality

  opinion). The Supreme Court “decline[d] to tangle with the parties’ competing

  remedial arguments” because this court “did not address” them and because “it

  appear[ed] the government did not even discuss the possibility of empaneling a

  jury in its brief to [the Tenth Circuit].” Id. (plurality opinion); see also id. at

  2386 (Breyer, J., concurring in the judgment) (agreeing that the question of the

  appropriate remedy should be remanded to this court). Thus, the Court vacated

  this court’s judgment and remanded for this court “to address the government’s

  remedial argument in the first instance, including any question concerning

                                             -13-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022    Page: 14



  whether that argument was adequately preserved in this case.” Id. at 2385

  (plurality opinion); see also id. at 2386 (Breyer, J., concurring in the judgment).

        On remand, the parties notified this court that Haymond had already been

  resentenced to time served, pursuant to the provisions of § 3583(e), and released

  from custody. United States v. Haymond, 935 F.3d 1059, 1064 (10th Cir. 2019).

  The government represented it would not seek a jury trial in an effort to

  reincarcerate Haymond under the provisions of § 3583(k) even if this court

  adopted its remedial argument. Id. Accordingly, this court determined

  intervening developments rendered Haymond’s appeal moot and dismissed it. Id.

        Shakespeare is not entitled to relief under the analysis set out in Justice

  Breyer’s opinion concurring in the judgment. 7 Haymond resolved an as-applied

        7
          Unsurprisingly, Shakespeare does not argue he is entitled to relief pursuant
  to Haymond’s plurality opinion. Although the Haymond plurality based its
  decision on Alleyne, it made clear Alleyne sits comfortably within the Apprendi
  pantheon. 139 S. Ct. at 2377-78 (plurality opinion). Importantly, the plurality
  recognized the Apprendi line does not apply to obligate the government to “prove
  to a jury the fact of a defendant’s prior conviction.” Id. at 2377 n.3 (plurality
  opinion) (citing to Almendarez-Torres). Likewise, the plurality noted that
  Apprendi does not apply to facts “admitted by the defendant.” Id. at 2377
  (plurality opinion); see also Blakely v. Washington, 542 U.S. 296, 303-04 (2004)
  (recognizing the right to a jury trial applied in the Apprendi line does not extend
  to facts “admitted by the defendant”); Cunningham v. California, 549 U.S. 270,
  274-75 (2007) (holding that the “jury-trial guarantee proscribes a sentencing
  scheme that allows a judge to impose a sentence above the statutory maximum
  based on a fact, other than a prior conviction, not found by the jury or admitted
  by the defendant”); United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005)
  (“The Sixth Amendment rule announced in Apprendi . . . is inapplicable where a
  sentence is determined based on admitted facts.”). Nor could Shakespeare prevail
  on his double jeopardy claim under the rule set out in the plurality opinion. That
                                                                          (continued...)

                                           -14-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022    Page: 15



  challenge to § 3583(k), meaning the particular background facts are exceedingly

  relevant. See 935 F.3d at 1063 (opinion on remand from Supreme Court) (“The

  Supreme Court ultimately determined that, as applied to Haymond, § 3583(k)

  violated the Fifth and Sixth Amendments.”); see also United States v. Childs, 17

  F.4th 790, 792 (8th Cir. 2021) (holding that Haymond involved an as-applied

  constitutional challenge to § 3583(k)); United States v. Ka, 982 F.3d 219, 222

  (4th Cir. 2020) (same); United States v. Walker, 849 F. App’x 822, 827 (11th Cir.

  2021) (holding that Justice Breyer “joined the plurality in finding § 3583(k)

  unconstitutional as applied”). Shakespeare does not cite to any authority

  supporting the assertion Justice Breyer’s as-applied analysis would extend to

  § 3583(k) revocation proceedings following a knowing and intelligent guilty plea

  to a qualifying offense. To be more precise, Shakespeare does not cite to any

  precedent indicating Justice Breyer’s as-applied analysis renders § 3583(k)

  unconstitutional as applied to a situation in which one of his three key factors is

  absent, i.e., in which the mandatory revocation sentence was not based “upon a


        7
          (...continued)
  is true because the plurality recognized and reaffirmed the holding from Johnson
  v. United States, 529 U.S. 694, 700 (2000), that “supervised release punishments
  arise from and are ‘treated as part of the penalty for the initial offense.’”
  Haymond, 139 S. Ct. at 2379-80 (alterations omitted). And, as Johnson makes
  clear, when “the acts of violation are criminal in their own right, they may be the
  basis for separate prosecution, which would raise an issue of double jeopardy if
  the revocation of supervised release were also punishment for the same offense.
  Treating postrevocation sanctions as part of the penalty for the initial offense,
  however (as most courts have done), avoids these difficulties.” 529 U.S. at 700.

                                           -15-
Appellate Case: 21-8010    Document: 010110677610        Date Filed: 04/29/2022     Page: 16



  judge’s finding that a defendant has committed any listed criminal offense.”

  Haymond, 139 S. Ct. at 2386 (Breyer, J., concurring in the judgment) (quotation

  omitted).

        As far as this court can tell, the only court to encounter this question

  remanded the issue to the district court to consider the question in the first

  instance. United States v. Savarese, 842 F. App’x 448, 452 (11th Cir. 2021).

  With one critical distinction, the background facts in Savarese are materially

  identical to the facts in this case. See Savarese, 842 F. App’x at 449. The

  distinction is that during his revocation proceedings, Savarese raised the very

  issue the Supreme Court eventually took up in Haymond. Id. at 450. After a

  colloquy in which Savarese indicated he would, nevertheless, admit the violations

  of his supervised release consistent with his prior guilty plea to a triggering

  offense, the district court revoked Savarese’s supervised release and imposed a

  § 3583(k) minimum-mandatory five-year term of imprisonment. Id. Between the

  filing of Savarese’s notice of appeal and appellate briefing, the Supreme Court

  issued its “fractured” decision in Haymond. Savarese, 842 F. App’x at 451.

  Because the district court resolved Savarese’s arguments without the benefit of

  Haymond, the Eleventh Circuit, out of an abundance of caution, remanded the

  matter to the district court to “decide in the first instance how Haymond applies to

  Savarese.” Id. at 452; see also id. at 452-53 (Brasher, J., concurring).




                                           -16-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022   Page: 17



        The decision to remand in Savarese was not unanimous. The Savarese

  dissent concluded remand would be futile because it was undeniable a person in

  Savarese’s—and Shakespeare’s—position could not obtain relief under Justice

  Breyer’s concurrence. Id. at 456-58 (Luck, J. dissenting). The Savarese dissent

  noted that Justice Breyer’s concurrence made clear that it was the conjunction of

  three important facts that rendered § 3583(k) unconstitutional as applied to

  Haymond. Id. at 456 (Luck, J., dissenting) (“Savarese’s case is missing one of

  the three aspects that, ‘considered in combination’ and ‘[t]aken together,’ made

  the section 3583(k) five-year mandatory sentence in Haymond unconstitutional.”

  (quoting Haymond, 139 S. Ct. 2386 (Breyer, J. concurring in the judgment))

  (alterations in original)); see also United States v. Badgett, 957 F.3d 536, 540

  n.15 (5th Cir. 2020) (observing that Justice Breyer listed the “three features” of

  § 3583(k) that were constitutionally “problematic in conjunction”). 8 That key

  missing element was that the district court’s exercise of discretion was limited by


        8
         For similar reasons, the Third Circuit held that one of these factors was
  insufficient in itself to render a related revocation provision unconstitutional
  under Justice Breyer’s Haymond analysis “because he emphasized that the three
  factors he applied are to be considered ‘in combination.’” United States v.
  Seighman, 966 F.3d 237, 243-44 (3d Cir. 2020) (quoting Haymond, 139 S. Ct. at
  2386 (Breyer, J., concurring in the judgment)). Several other circuits, including
  this court, have likewise rejected challenges to that revocation provision, 18
  U.S.C. § 3583(g), under Justice Breyer’s conjunctive three-factor approach. See
  United States v. Ewing, 829 F. App’x 325, 330 (10th Cir. 2020) (unpublished
  disposition cited solely for its persuasive value); see also, e.g., United States v.
  Garner, 969 F.3d 550, 553 (5th Cir. 2020); United States v. Coston, 964 F.3d 289,
  295-96 (4th Cir. 2020).

                                           -17-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022   Page: 18



  factual findings it made utilizing the preponderance standard. Savarese, 842 F.

  App’x at 456 (Luck, J., dissenting) When, however, a defendant has pleaded

  guilty, or been found guilty by a jury beyond a reasonable doubt, limits on the

  district court’s discretion are not tied to a judge’s findings under a preponderance

  standard. Id. (Luck, J. dissenting). 9

        Consistent with the authorities discussed above, this court concludes Justice

  Breyer’s as-applied Haymond analysis does not apply unless each of the three

  critical factors identified in his concurrence are present. Because one of those

  factors is absent here—the imposition of a mandatory sentence based on a trial

  court’s finding of the existence of a triggering crime under the preponderance



        9
          The Savarese dissent offered two additional reasons Justice Breyer’s as-
  applied analysis did not apply to Savarese. First, because Savarese pleaded guilty
  to committing an offense that triggered § 3583(k), he “waived his jury-trial
  rights.” Id. at 457 (Luck, J., dissenting). The dissent noted that Justice Breyer
  specifically reasoned that if all three of his identified aspects were present, this
  would lead Justice Breyer to conclude “the five-year mandatory sentence was
  ‘more like punishment for a new offense to which the jury right would typically
  attach.’” Id. (Luck, J., dissenting) (emphasis added) (citing Haymond, 139 S. Ct.
  at 2386 (Breyer, J., concurring in the judgment)). Because Savarese, like
  Shakespeare, pleaded guilty to the new substantive offense before that offense
  was used to revoke his supervised release, he waived his right to the jury trial on
  whether he violated the terms of his supervised release. Id. at 457-58. Second,
  Justice Breyer’s concurrence did not discuss, let alone purport to overrule,
  Almendarez-Torres, 523 U.S. at 247, which exempted from the rule in Apprendi
  the fact that a defendant has been convicted of a prior offense. Savarese, 842 F.
  App’x at 458; see also United States v. Hanson, 936 F.3d 876, 887 n.10 (9th Cir.
  2019) (holding that it was unnecessary to “consider the impact of” Haymond
  because “a jury found that [the defendant] had committed the offense [underlying
  the § 3583(k) revocation] beyond a reasonable doubt”).

                                           -18-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022      Page: 19



  standard—the district court did not err, much less plainly err, in applying the

  provisions of § 3583(k) to the revocation of Shakespeare’s supervised release.

        Although the above conclusion is entirely sufficient to resolve

  Shakespeare’s appeal, it is worth noting that Shakespeare still would not be

  entitled to prevail on appeal even if he had convinced this court that Justice

  Breyer’s concurrence renders § 3583(k) unconstitutional as applied to any

  supervisee who did not receive a full panoply of Fifth and Sixth Amendment

  rights in the revocation proceeding. That is because, so construed, it is far from

  plain, clear, and obvious that Justice Breyer’s concurrence would amount to the

  narrowest decisional basis in Haymond. See Marks v. United States, 430 U.S.

  188, 193 (1977) (holding, in the context of fractured Supreme Court opinions,

  that of the various opinions concurring in the judgment, the one that sets out the

  narrowest decisional basis represents the opinion of the Court).

        In support of the unexplored assumption that Justice Breyer’s concurring

  opinion, no matter how broadly construed, controls the disposition of his appeal,

  Shakespeare merely cites to this court’s decision in United States v. Salazar, 987

  F.3d 1248, 1259 (10th Cir. 2021). 10 Salazar did hold, consistent with several

  other circuits, that, under Marks, Justice Breyer’s concurring opinion is the

  narrowest ground supporting the judgment in Haymond and therefore represents

        10
          See Appellant’s Opening Br. at 9 (citing Salazar for the following
  proposition: “Justice Breyer’s concurrence is the narrowest ground supporting the
  judgment and therefore ‘represents the court’s holding.’”).

                                           -19-
Appellate Case: 21-8010    Document: 010110677610       Date Filed: 04/29/2022     Page: 20



  Haymond’s holding. Id.; see also generally Childs, 17 F.4th at 791-92; United

  States v. Henderson, 998 F.3d 1071, 1072, 1076-77 (9th Cir. 2021); United States

  v. Doka, 955 F.3d 290, 296 (2d Cir. 2020). Context, however, is key. In Salazar,

  as well as each of the other cases cited above, the question was whether the

  decision in Haymond extended beyond § 3583(k) to render “regular” revocation

  proceedings under § 3583(e) subject to the Apprendi line of cases. Salazar, 987

  F.3d at 1261; Childs, 17 F.4th at 791-92; Henderson, 998 F.3d at 1076; Doka, 955

  F.3d at 292. On this specific point, Justice Breyer’s opinion appears to be

  decided on narrower grounds than the plurality’s. Indeed, as set out above in

  describing the three Haymond opinions, concern about this very question appears

  to have motivated Justice Breyer’s refusal to join the Haymond plurality. See

  Haymond, 139 S. Ct. at 2385 (Breyer, J., concurring in the judgment).

        Shakespeare’s grand reading of Justice Breyer’s concurring opinion would,

  however, implicate a different and far more esoteric break between the plurality

  and Justice Breyer. As explained above, the Haymond plurality unequivocally

  holds that the constitutional rights set forth in the Apprendi line govern the

  factual determination of whether a supervisee has committed one of the triggering

  crimes listed in § 3583(k). See supra n.7. On the other hand, as posited by

  Shakespeare, Justice Breyer’s concurring opinion would treat § 3583(k) as a

  separate criminal statute in every circumstance, subject to a potentially much

  wider panoply of procedural and substantive rights than Apprendi guarantees. So

                                           -20-
Appellate Case: 21-8010    Document: 010110677610        Date Filed: 04/29/2022    Page: 21



  conceptualized, it is arguable that the approach to § 3583(k) set out in the

  plurality is the narrowest decisional ground. That is, according to the plurality,

  the jury-trial rights set out in the Apprendi line only apply to a subset of

  § 3583(k) revocations: when the supervisee has not been convicted of committing

  a triggering crime in a separate criminal proceeding and does not admit to having

  committed such a crime. See Haymond, 139 S. Ct. at 2377 & n.3. Shakespeare’s

  interpretation of Justice Breyer’s concurrence would seem to go far beyond this,

  extending jury-trial rights outside of the subset of cases identified by the

  plurality.

        This court has “clarified that a concurring opinion in a splintered Supreme

  Court decision is the narrowest under Marks, and thus produces a determinate

  holding, when it is a logical subset of the other opinion(s) concurring in the

  judgment.” United States v. Guillen, 995 F.3d 1095, 1114 (10th Cir. 2021)

  (quotation omitted). As to the narrow question of § 3583(k), the relief provided

  by the plurality—the application of Apprendi’s jury-trial rights to contested

  questions of fact not involving a prior criminal conviction—arguably amounts to

  a logical subset of the relief that would be provided by the grand reading of

  Justice Breyer’s concurring opinion advocated by Shakespeare. See id. (“If the

  instances in which a concurring opinion would reach the same result as the

  splintered decision in future cases form a logical subset of the instances in which

  the other concurring opinion(s) would reach the same result, that opinion

                                            -21-
Appellate Case: 21-8010    Document: 010110677610        Date Filed: 04/29/2022       Page: 22



  controls.”). That is, providing supervisees with Apprendi rights in the context of

  revocation proceedings (i.e., the plurality approach) appears to be a logical subset

  of treating § 3583(k) as, invariably, a separate crime, with all the attendant

  constitutional protections afforded any criminal defendant alleged to have

  committed an indictable federal offense (i.e., Shakespeare’s expansive reading of

  Justice Breyer’s concurrence).

        Shakespeare has failed to brief this analytically complex question. Nor has

  he briefed how this court should go about interpreting § 3583(k) should Marks not

  resolve this question. 11 Furthermore, no court of appeals has addressed these

  questions because all have treated the applicability of Justice Breyer’s as-applied

  analysis as rising or falling based on the presence or absence of the three factors

  identified in his separate opinion. Thus, even assuming Shakespeare correctly

  interprets Justice Breyer’s opinion as treating § 3583(k) as a separate crime

  requiring full jury-trial rights even if one of Justice Breyer’s three factors is

  missing, an argument we reject for those reasons set out above, Shakespeare has

  still failed to carry his burden of demonstrating the district court committed an

  error that was “clear or obvious under current, well-settled law” by applying the



        11
          See Guillen, 995 F.3d at 1115 (“Of course, it is not always possible to
  identify the opinion that is a logical subset of the other concurring opinion(s).
  Sometimes there is no discernable implicit consensus or common denominator
  among the Justices who support the Court’s judgment, making Marks an exercise
  in chasing the wind.” (citations and quotations omitted)).

                                           -22-
Appellate Case: 21-8010   Document: 010110677610     Date Filed: 04/29/2022   Page: 23



  five-year mandatory sentence set out in § 3583(k) upon revoking Shakespeare’s

  term of supervised release. DeChristopher, 695 F.3d at 1091.

                                IV. CONCLUSION

        For those reasons set out above, the judgment and sentence entered by the

  United States District Court for the District of Wyoming is hereby AFFIRMED.




                                        -23-